Case 18-02225        Doc 46      Filed 04/16/19    Entered 04/16/19 14:00:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 02225
         Dawn Neal

                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/25/2018.

         2) The plan was confirmed on 06/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/01/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-02225            Doc 46            Filed 04/16/19    Entered 04/16/19 14:00:18                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $4,604.08
           Less amount refunded to debtor                                  $726.96

 NET RECEIPTS:                                                                                              $3,877.12


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,005.52
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $174.40
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $3,179.92

 Attorney fees paid and disclosed by debtor:                           $175.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Americredit Financial Ser Inc             Unsecured           0.00           NA              NA            0.00       0.00
 Becket & Lee                              Unsecured         553.00        553.25          553.25           0.00       0.00
 Capital One, N.A. C/O Becket and Lee LL   Unsecured         554.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      2,600.00       2,414.40        2,414.40           0.00       0.00
 CreditBox.com LLC                         Unsecured          53.00           NA              NA            0.00       0.00
 Creditonebnk                              Unsecured           0.00           NA              NA            0.00       0.00
 DirecTV                                   Unsecured         700.00           NA              NA            0.00       0.00
 Illinois Lending Corporation              Unsecured         636.00        234.47          234.47           0.00       0.00
 Midwest Emergency Associates Ltd          Unsecured         977.00           NA              NA            0.00       0.00
 Nicor Gas                                 Unsecured      1,333.00       1,353.36        1,353.36           0.00       0.00
 Northwest Collectors                      Unsecured           0.00           NA              NA            0.00       0.00
 Nw Collector                              Unsecured         105.00           NA              NA            0.00       0.00
 Peoples Energy Corp                       Unsecured           0.00      1,051.30        1,051.30           0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA              NA            0.00       0.00
 Peritus Portfolio Services                Unsecured            NA       4,884.21        4,884.21           0.00       0.00
 Peritus Portfolio Services                Secured       12,748.00     10,664.21         5,780.00        516.79     105.37
 Portfolio Recovery Associates             Unsecured         436.00        436.22          436.22           0.00       0.00
 Quantum3 Group                            Unsecured         461.00        461.21          461.21           0.00       0.00
 Quantum3 Group                            Unsecured           0.00           NA              NA            0.00       0.00
 Quantum3 Group                            Secured           479.00        479.40          479.40          70.82       4.22
 Quantum3 Group                            Unsecured           0.00        457.67          457.67           0.00       0.00
 Resurgent Capital Services                Unsecured         761.00        802.45          802.45           0.00       0.00
 Sprint                                    Unsecured         700.00           NA              NA            0.00       0.00
 World Acceptance/Finance Corp             Unsecured      1,134.00       1,133.55        1,133.55           0.00       0.00
 WORLD FINANCE CORPORAT                    Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-02225        Doc 46      Filed 04/16/19     Entered 04/16/19 14:00:18             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,780.00            $516.79           $105.37
       All Other Secured                                    $479.40             $70.82             $4.22
 TOTAL SECURED:                                           $6,259.40            $587.61           $109.59

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,782.09               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,179.92
         Disbursements to Creditors                               $697.20

 TOTAL DISBURSEMENTS :                                                                       $3,877.12


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
